IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1718
                             Filed October 21, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CURTIS EDWARD HAWKINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James B. Malloy,

District Associate Judge.



      Defendant appeals from his conviction and sentence for operating while

intoxicated, third offense. AFFIRMED.



      Daniel J. Rothman and Nicholas A. Carda of McEnroe, Gotsdiner, Brewer,

Steinbach and Rothman P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                           2


GREER, Judge.

       We are asked to travel back to 2007 to answer the question presented here.

Without the benefit of legal counsel, Curtis Hawkins pled guilty to operating while

intoxicated (OWI), first offense. When asked if he wanted to proceed without

counsel, Hawkins answered, “Yes, I do.” Hawkins pled guilty again in 2016 to a

second offense OWI. After being charged with a third OWI, Hawkins learned the

previous convictions for OWI served as grounds for enhanced punishment.

       On appeal, he challenges the use of his first, uncounseled conviction for

OWI as an enhancement in this case. We agree with the State that Hawkins failed

to show his prior waiver of counsel was not made competently, knowingly, and

intelligently. For the reasons set out below, we affirm the trial court’s ruling.

       Facts and Proceedings.

       On April 9, 2019, Hawkins was charged with OWI, third offense. His first

OWI charge was resolved by an uncounseled guilty plea on September 4, 2007.

Because Hawkins had sufficient income to hire his own counsel, he was not offered

legal counsel at the State’s expense. Still, he chose to forgo counsel in the OWI,

first offense matter. At the 2007 plea hearing, the court addressed the waiver of

an attorney with the thirty-three year old college-educated Hawkins:

               THE COURT: All right. And, Mr. Hawkins, I’ll ask you the
       same question.        You’re charged also with operating while
       intoxicated, section 321J.2 of the Iowa Code. I see that you made
       an initial appearance on August 14th. At that time you were informed
       of your right to have court-appointed attorney and the judge that saw
       you indicated that you had sufficient income to hire your own
       attorney. Has anything changed about your financial circumstances
       since then, Mr. Hawkins?
               HAWKINS: No, Your Honor, it has not.
               THE COURT: Do you wish to proceed today without an
       attorney then?
                                         3


              HAWKINS: Yes, I do.

Later in the plea proceeding the trial court again addressed the right to counsel,

stating:

       You do have to answer out loud so she can get your response. Then
       at this point, I would like to tell you of the rights that you would be
       giving up if you should decide to plead guilty here today and, as I
       said, basically you have the right to a trial and each of you would
       have the right to have an attorney with you at that trial if you chose
       to have one. You wouldn’t have to have one, but you could choose
       to have one and if you couldn’t afford one, we could appoint one for
       you.

Hawkins proceeded to plead guilty after indicating he understood he was giving up

his rights.   He was sentenced to two days in jail, a fine, and surcharges.

Unfortunately, this was not the end of Hawkins legal troubles. In 2016, he was

charged with OWI, second offense. With the help of legal counsel in the second

2016 OWI case, Hawkins again pled guilty.

       Now, after being charged with a third OWI and realizing that his criminal

history complicates the current case, Hawkins filed a motion to adjudicate law

points. In that motion, he argued his first conviction for OWI could not be used to

enhance his current charge because he pled guilty without the benefit of counsel

and was not advised of the dangers of self-representation. The trial court denied

the motion. After a trial on the minutes, Hawkins was found guilty and sentenced

to an indeterminate term not to exceed five years in prison, all suspended but for

thirty days, less time served, and placed on probation for not less than two but no

more than five years. Hawkins was also required to pay a fine, court costs, and

surcharges. Hawkins appeals the conviction and sentence.
                                           4


       Preservation of Error and Standard of Review.

       The State asserts that Hawkins failed to preserve error on his claim that the

holding of State v. Tovar 1 should be adopted under article I, section 10 of the Iowa

Constitution. The State claims that Hawkins never made that argument below.

Yet we find in the record below that Hawkins preserved this argument.2 Hawkins’s

basic argument at trial was that Iowa cases following the Tovar analysis should

require the trial court to “make the defendant aware of the dangers and

disadvantages of self-representation so that the record will establish that he knows



1 Iowa v. Tovar, 541 U.S. 77, 78–79 (2004) overruled State v. Tovar, 656 N.W.2d
112, 121 (Iowa 2003). In State v. Tovar, our supreme court found that the
defendant’s guilty plea was constitutionally inadequate (under the federal
constitution) because waiver of a right to an attorney was not knowing and
intelligent. 656 N.W.2d at 121. Our supreme court ruled that a defendant must be
advised specifically that waiving counsel’s assistance “in deciding whether to plead
guilty” (1) entails “the risk that a viable defense will be overlooked” and (2) deprives
them of “the opportunity to obtain an independent opinion on whether, under the
facts and applicable law, it is wise to plead guilty.” Id. The United States Supreme
Court held
        neither warning is mandated by the Sixth Amendment. The
        constitutional requirement is satisfied when the trial court informs the
        accused of the nature of the charges against him, of his right to be
        counseled regarding his plea, and of the range of allowable
        punishments attendant upon the entry of a guilty plea.
Tovar, 541 U.S. at 81.
2 Hawkins argued:

        The most likely language and what we believe would be the most
        appropriate language is still the Tovar—State vs. Tovar case
        language; but even if this court believes that, well, we’ve got a clear
        U.S. Supreme Court case that says that’s not part of the federal
        constitution, and according to the State in this case no Iowa case
        that says it should be part of the Iowa constitution—which after
        reading [State v. Hannan, 732 N.W.2d 45 (Iowa 2007)] we
        respectfully disagree—we still believe that Hannan sets out a clear
        statement on page fifty-three that a sufficient colloquy for waiving
        an attorney at least references in some way possible defenses to a
        charge and circumstances in mitigation.
(Emphasis added.)
                                              5


what he is doing and his choice is made with eyes open.” Hawkins continued with

arguments referencing the Iowa Constitution, and the trial court noted

       Now, I believe the Tovar case sets a lower standard than obviously
       Justice [Ternus] raised in the initial Tovar decision by the Iowa
       Supreme Court. Our Iowa Supreme Court has also shown that it is
       not bound just by the U.S. Constitution in protecting an individual’s
       rights, that they will proceed under the Iowa Constitution which has
       been alleged here also; but at this stage I will find that the State can
       use that, so I’ll deny your request.

(Emphasis added.)

       So, we address the waiver issue under both the United States and Iowa

Constitutions. State v. Bynum, 937 N.W.2d 319, 324 (Iowa 2020) (finding an

argument, even one implicating constitutional rights, is preserved when it is raised

and decided by the trial court).

       Generally, we review constitutional claims de novo. State v. Majeres, 722

N.W.2d 179, 181 (Iowa 2006). But, as is the case here, where there is no factual

dispute and the only issue is whether a court may constitutionally use a prior

uncounseled misdemeanor conviction to enhance a subsequent crime, our review

is for the correction of errors at law. Id.

       Analysis.

       Hawkins waived counsel for his 2007 guilty plea proceeding. Under both

the United States Constitution and the Iowa Constitution, at critical stages of the

criminal process an accused has the right to counsel. Id. at 182. And a plea

proceeding is a critical part of the process. Id. But a defendant may waive the

right to counsel. Id. With this focus here on Hawkins’s uncounseled conviction,

he had the burden to show that his waiver of counsel was not knowingly and

intelligently made with sufficient awareness of relevant circumstances. Id. at 182;
                                         6

see also State v. Taylor, No. 10-1555, 2011 WL 3689010, at *2 (Iowa Ct. App. Aug.

24, 2011) (clarifying that the burden of proof depends on whether there is a direct

challenge to a conviction, in which case the State has the burden, or if it involves

an attack on an uncounseled conviction, then the defendant has the burden to

show involuntary waiver). Still when waiver of counsel is at the plea stage of

proceedings, as opposed to the trial stage, the defendant “requires less rigorous

warnings as to the waiver of plea counsel.” Majeres, 722 N.W.2d at 182.

       To put it simply, Hawkins argues the colloquy required at the time of his

2007 plea had to include notice that a plea to OWI might be used as an

enhancement for future convictions and he should have been told that an attorney

would be able to “see things you could not see as a layperson.” While Hawkins

urged that Hannan controls and requires the court to both admonish a defendant

as to the usefulness of an attorney and address the dangers of continuing without

counsel, that case involved a defendant representing himself pro se at the trial

stage. See 732 N.W.2d at 52–53. We find that at the plea stage, Majeres is

applicable rather than Hannan.

       Majeres also faced a third-offense OWI charge. Majeres, 722 N.W.2d at

181. In the first-offense case she pled guilty with the guidance of legal counsel.

Id. But, by written guilty plea, Majeres pled guilty to an OWI, second offense,

without the benefit of an attorney. Id. Her written plea “acknowledged the charge

against her as OWI, second offense; her right to counsel; her right to plead not

guilty; the attendant rights of trial; the maximum and minimum sentences; and that

her plea was being made intelligently and voluntarily.” Id. When faced with an

enhanced punishment for her third-offense OWI, Majeres argued that the
                                        7


uncounseled OWI, second offense, could not be used to enhance the charge to

OWI, third offense. Id. Disagreeing with her position, the court in Majeres found

      Majeres failed to meet her burden of proving she did not voluntarily,
      knowingly, and intelligently waive her right to counsel in the Sioux
      County proceeding. In the present case, Majeres testified she did
      not have the money for an attorney and decided not to apply for
      court-appointed counsel in the Sioux County proceeding. When
      questioned why she did not apply for court-appointed counsel, she
      responded, “I didn’t feel I wanted one or needed one.” Prior to
      entering her plea of guilty in that case, Majeres obtained a copy of
      the police report and reviewed it. She acknowledged there was
      nothing in the police report that led her to believe she wanted to
      speak to an attorney prior to entering her guilty plea. She further
      testified she was comfortable in proceeding on her own without an
      attorney.

Id. at 183. Even though the supreme court analyzed the waiver issue under the

United States Constitution instead of our state constitution, it was noted that the

Iowa Constitution was in line with the United State Constitution regarding the use

of uncounseled misdemeanor convictions. Id. at 182 (“Iowa’s right-to-counsel

guarantee affords no greater protection than the federal constitution regarding the

use of prior uncounseled misdemeanor convictions . . . .”). When the trial court

informs the defendant of the nature of the charges against that person, of their

right to be counseled regarding their plea and about the range of allowable

punishments the Sixth Amendment is satisfied.        Id.   Majeres received those

protections in her written plea agreement. And Hawkins received those same

protections at his 2007 plea proceeding. Because the written plea agreement,

which does not require informing the defendant of the dangers and disadvantages

inherent in self-representation is acceptable, the open courtroom colloquy

involving Hawkins is also acceptable.
                                          8


      Based on the reasoning above, we find Hawkins’s 2007 plea proceeding

met the requirements of the Sixth Amendment to the United States Constitution

and article I, section 10 of the Iowa Constitution. Thus, the prior uncounseled plea

to a misdemeanor that resulted in incarceration may be used to enhance the

offense in this present criminal proceeding.

      Conclusion.

      We affirm the trial court ruling.

      AFFIRMED.